Citation Nr: 1143100	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  10-27 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION


The Veteran served on active duty from July 1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In October 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In a December 2010 decision, the Board denied the Veteran's claim for service connection for bilateral hearing loss disability.  The Veteran, in turn, appealed to the United States Court of Appeals for Veterans Claims (the Court).  In May 2011, counsel for VA's Secretary and the Veteran's attorney (the parties) filed a Joint Motion for Remand with the Court.  By Order dated later that month, the Court granted the motion, vacating the Board's decision and remanding the matter to the Board for further proceedings consistent with the joint motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his bilateral hearing loss disability is related to ear problems and noise exposure during service.  During the October 2010 Board hearing, he stated that he did a variety of jobs during service, including running a bulldozer, driving trucks, and operating jackhammers (transcript, pgs. 2-4).  He also testified that his ears hurt in service and he saw a medic who gave him aspirins, shot something into ear, and placed cotton in it (transcript, pg. 5).  He said that when he got out of the military, a captain at Fort Meade removed a bunch of cotton from his ear and told him that he had busted eardrum.  Id.  He said that he was told that he would be compensated for it and was given a claim number.  Id.  The Veteran also testified that he had noise exposure after service while working in gun manufacturing (transcript, pg. 7).  

The Veteran's Separation Qualification Record reflects that he served with the 2805th Engineer General Service battalion in the Pacific Theater of Operations.  During that time, he worked in the supply office as a file clerk.  As a file clerk, he kept files on all types of correspondence pertaining to the receipt, storage, and issue of all Quartermaster supplies used in the battalion.  His Enlisted Record and Report of Separation record indicates his military occupational specialty was general clerk (055).  His service treatment records reflect that he had no ear, nose, and throat abnormalities and that hearing in each ear was 15/15 on whispered voice test during his July 1943 enlistment physical examination.  There are no records relating to complaints, treatment, or diagnosis of ear problems or hearing loss during service.  The January 1946 separation physical examination report notes "NAF" (no abnormal findings) relating to the Veteran's ears, nose, and throat.  Hearing acuity in each ear was 15/15 on whispered voice test.  

The results a July 2009 VA audiology examination reflect that the Veteran's hearing loss met the definition for a hearing loss disability under 38 C.F.R. § 3.385.  The audiologist, however, indicated that it was not possible to provide an opinion on etiology without resorting to mere speculation because there were no audiograms in the claims file to review.  In an a May 2010 addendum, the examiner noted that there was no audiometric data from which to draw any conclusions concerning hearing loss from noise exposure during active duty and that the Veteran had significant civilian noise exposure in the post office, construction, and working in a gun factory for 28 years.  She indicated that it would be inappropriate for her to speculate on the origin of the Veteran's hearing loss without any audiometric information available for review.

In the Joint Motion for Remand, the parties noted that the VA examiner's opinion was inadequate, citing Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court found that when a medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Id. at 390.  Furthermore, the Court stated that the phrase "without resort to mere speculation" should reflect the limitation of knowledge in the medical community at large and not of a particular examiner.  Id. 

In this case, the parties to the Joint Motion specifically noted that the VA examiner did not consider the following:  the Veteran's report of a perforated ear drum; the fact that during the Veteran's service, most hearing tests were conducted without audiograms and the tests were conducted solely by using whispered voice; and whether or not the Veteran had to use hearing protection in or out of service.  

The Board also notes that the absence of in-service evidence of hearing loss is not necessarily fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In this regard, VA examiners are frequently asked to render opinions regarding the etiology of a veteran's hearing loss even when no hearing loss was shown in service.  Hence, the absence of audiograms during service should not necessarily prevent a qualified examiner from rendering an adequate opinion.  This opinion can be based on other factors such as lay statements regarding noise exposure during service, the length of time between service and the onset of hearing loss, noise exposure during civilian life, a veteran's age and family medical history, a review of the medical literature, etc.  Furthermore, an examiner is not asked to provide an etiology opinion to a medical certainty, but only to indicate whether it is at least as likely as not (a 50 percent probability or greater) that the disability is related to service.  For these reasons, the Board finds that a second opinion is warranted and the Veteran should be afforded a VA examination, by another examiner. 

The RO/AMC's attention is also directed to VA Fast Letter 10-35, dated September 2, 2010. This letter addresses Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  In the present case, based on the Fast Letter, it appears that the Veteran military occupational specialty, comparable to a unit supply specialist, resulted in a low probability of exposure to hazardous noise.  The guidelines indicate in cases where an examination and opinion request are otherwise
warranted, the probable level of exposure to hazardous noise associated with the
Veteran's documented duty position will be provided in the examination request remarks. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by a VA audiologist who has not previously examined the Veteran. All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the audiologist.  The audiologist is instructed that the Veteran worked as a file clerk in the supply office during service and that he has a low probability of exposure to hazardous noise. 

The examiner is requested confirm whether the Veteran currently has a hearing loss disability under the provisions of 38 C.F.R. § 3.385 and, if so, whether it is at least as likely as not (i.e., a 50 percent probability or greater) that such hearing loss is related to service.  In rendering this opinion, the examiner should consider:  the Veteran's report of perforated eardrum (although this is contrary to his separation physical examination, which showed that his ears were normal); the fact that during the Veteran's service, most hearing tests were conducted without audiograms and the test were conducted solely by using whispered voice; and whether or not the Veteran used hearing protection in or out of service.  

The examiner may also consider reported noise exposure during service and civilian life, the length of time between service and onset of hearing loss, his age and family medical history, and any other relevant factors. 

2.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


